 SNAP-OUT BINDING & FOLDING, INC.161cals, professional employees,guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.2.At all times material the Union has been and still is the exclusive representa-tive of all the employees in the aforesaid unit for the purposes of collective bar-gaining, within the meaning of Section9(a) of the Act.3.By refusing since September 1, 1965, to bargain collectively in good faithwith the Union as the exclusive representative of its employees in an appropriateunit,theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.4By threats of reprisals for engaging in concerted activities and for giving astatement to a Board agent,and by statements calculated to impiess upon employ-ees the futility of collective bargaining, Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct, and has engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The strike of Respondent's employees,called on July 26, 1965, was caused byRespondent'sunfair labor practices.6.Respondent has violated Section 8(a)(3) and(1) of theAct byrejecting thereinstatement requests of striking employees received on September 15 andOctober 8.[Recommended Order omitted from publication ]Snap-out Binding&Folding, Inc., Automated Folding & BindingCo.andLocal 63-63A,International Brotherhood of Bookbind-ers,AFL-CIO, Petitioner.Case 21-RC-9894.Jule 10, 1966DECISION AND ORDERPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on January 28, 1966, underthe direction and supervision of the Regional Director for Region 21.A tally of the ballots showed that of approximately 45 eligible voters,15 cast ballots for, and 15 against, the Petitioner, 9 cast challengedballots, and 1 cast a void ballot. The challenged ballots were sufficientin number to affect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting the results of theelection.In accordance with the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, as amended, theRegional Director conducted an investigation and, on May 10, 1966,issued and duly served upon the parties his report on challengedballots and objections to election. In his report, the Regional Direc-tor recommended that two of the challenges to ballots be overruled,that six of the challenges be sustained, and that the ruling on oneballot be reserved until the National Labor Relations Board makes adetermination of the voter's status in a pending unfair labor practiceproceeding.He further recommended that certain of the objections160 NLRB No. 6.257-551-67-vol.160-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDto conduct affecting the election should be sustained and that if arevised tally showed that the Petitioner had not received a majorityof the votes cast, the election of January 28, 1966, should be set asideand a new election conducted.Thereafter, the Employer filed exceptions to four of the challengessustained by the Regional Director, but did not file exceptions to hisrulings as to the remaining challenges or as to the objections to theelection.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this proceeding to a three-member panel [Chairman'McCulloch and Members Jenkins and Zagoria].The Board has considered the entire record in this case and'makesthe following findings :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All bindery employees, shipping and receiving employees, anddelivery drivers at the Employer's Los Angeles, California, plants,excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act.5.After due consideration of the Regional Director's report andthe Employer's exceptions thereto, we adopt all of the RegionalDirector's findings and recommendations in regard to the challengedballots, with the exception of the ballot cast by Oswald Fernandez, Jr.Fernandez, Junior was first employed by the Employer continu-ously from the week ending October 2,1965, to the week ending Decem-ber 4, 1965, when he became ill and was placed on sick leave. .Hisdoctor authorized him to return to work on January 10, 1966, buthe was told by his father, a supervisor at the Employer's plant, thathe was not needed because work was slow. Fernandez, Junior voted inthe election on January 28. Although Fernandez states that he'did notwork on that clay, the payroll record indicates that he *orked for2 Hours. He was recalled on February 1 and worked 'a full day on SNAP-OUT BINDING & FOLDING, INC.163that date as well as on February 2, after which he was laid off. Hewas recalled again during the week ending March 19 and was stillworking on March 25, the day he was interviewed by a Board agent.The Regional Director concluded that, as of the date of the elec-tion, Fernandez had no reasonable expectancy of reemployment of apermanent or regular nature within the forfuture, and wastherefore ineligible to vote in the election.However, the evidencepersuades us that Fernandez in fact had such a reasonable expectancyas- of the election date. Prior to his illness, Fernandez had a sub-stantial employment history of two consecutive months in late 1965,and was regarded by the Employer as being on sick leave as of theweek ending December 4. When -he was released by his doctor onJanuary 10, there was no work immediately available for him, butthe Employer's intention to reemploy him is manifested by the laterrecall for February 1 and 2, and the still later recall, for an indefiniteperiod, during,.the week ending March 19. The Employer's preelec-tion experience with Fernandez had apparently been satisfactory,and his postelectionrecalls aresignificant evidence of the fact that,as of the election date, Fernandez could have reasonably expected tobe rehired when , work became available.We therefore find thatOswald Fernandez, Jr. was an eligible voter, and we shall order thathis challenged ballot be opened and counted.The Regional Director has further recommended that 3 of thePetitioner's 12 objections to conduct affecting the election be sus-tained.The Employer has not excepted to these recommendations,and we hereby adopt them. Accordingly, in the event that, upon theopening and counting of ballots authorized herein, the Petitionerdoes not receive a majority of the ballots cast, the election will beset aside, and a second election held.ORDERIT IS HEREBY ORDERED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining amongemployees of Snap-Out Binding & Folding Inc. and AutomatedFolding & Binding Co., Los Angeles, California, in the unit' set'forth in the stipulation for certification upon consent election, theRegional Director shall, within 10 days from the date of this Order,open and count the ballots of William Margolin, Mary Santiago, andOswald Fernandez, Jr., prepare and cause to be served upon theparties a revised, tally of ballots,. and issue a certification of repre-I Respondent's brief 'asserts that he was still employed a§ of May 25, the date whichthe brief bears 164DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative or conduct a new election, as may be appropriate pursuantto this Decision and according to the results shown by the revisedtally. In the event, however, that the revised tally shows that thechallenged ballot of Ervin Frederick would be determinative of theelection, the Regional Director shall await the National Labor Rela-tions Board's determination of Frederick's status in the unfair laborpractice proceeding in which it is alleged that Frederick is a dis-criminatee under Section 8(a) (3) of the National Labor RelationsAct, as amended. If Frederick is found to be a discriminatee, theRegional Director shall open and count his ballot, prepare and causeto be served upon the parties a second revised tally of ballots, andissue a certification of representative or conduct a new election, asmay be appropriate according to the results shown by the secondrevised tally.IT IS HEREBY FURTHER ORDERED that,insofar as required by the pro-cedure described in this Order, the election of January 28, 1966,among the unit of employees hereinbefore set out, be, and it herebyis, set aside.[Text of Direction of Election omitted from publication.]Crane Packing Co.andInternational Union,United Automobile,Aerospace&Agricultural Implement Workers of America,(UAW) AFL-CIO,Petitioner.Case 13-RC-10865.July 12,1966DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation for certification upon consent election,executed April 20, 1966, an election by secret ballot was conductedon May 12, 1966, under the direction of the Regional Director forRegion 13 among employees in an agreed unit. Upon the conclusionof the balloting, the parties were furnished with a tally of ballotswhich showed that, of approximately 613 eligible voters, 188 castballots for, and 339 against, the participating labor organization,and 57 ballots were challenged. Thereafter, the Petitioner filed timelyobjections to conduct affecting the results of the election.After an investigation, the Regional Director issued his reporton objections to election and recommendations, in which he recom-mended that objection 1 be sustained, and that the election be setaside and a new election ordered. The Employer filed timely excep-160 NLRB No. 15.